UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2130


In Re:   STANLEY LORENZO WILLIAMS,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:07-cv-00828-TDS-RAE)


Submitted:   March 19, 2009                    Decided:   April 6, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley      Lorenzo   Williams        petitions      for   a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2254 (2006) petition.                   He seeks an order from

this court directing the district court to act.                      Our review of

the docket sheet reveals that the district court has entered

final   judgment       dismissing     Williams’       petition.          Accordingly,

because the district court has recently decided Williams’ case,

we   deny   the    mandamus   petition       as    moot.      We    grant    leave   to

proceed     in    forma   pauperis.     We        dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                         2